Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Grange #60793 on 3/19/2021.
The application has been amended as follows: 
1.	(Currently amended) A wireless mesh apparatus, comprising:
a processor;
one or more wireless local area network (WLAN) interfaces operably coupled to the processor;
a wired network interface operably coupled to the processor; and
a memory operably coupled to the processor, the memory storing computer-readable instructions operative, when executed, to cause the processor to:
receive, from one or more wireless mesh devices of a local area network, network configuration data including dynamic host configuration protocol (DHCP) server presence data of the local area network;

generate network configuration information based upon the DHCP server presence data and the mesh router presence data;
determine, over the wired network interface, a wide area network (WAN) connection;
establish a wireless connection to a hidden restricted wireless local area network implemented by one of the one or more wireless mesh devices;
send the network configuration information and a device identifier corresponding to the wireless mesh apparatus to a remote network management server over the wireless connection, wherein the device identifier is associated with a user account that is associated with the one or more wireless mesh devices;
receive mesh configuration information associated with the user account from a remote network management server over the wireless connection; and
configure one or more configuration settings based on the mesh configuration information, wherein at least a portion of the mesh configuration information is operable to cause the wireless mesh apparatus to operate in a wireless mesh network including at least one of the one or more wireless mesh devices[[.]], 
wherein the one of the one or more wireless mesh devices is operative to implement the hidden restricted wireless local area network without broadcasting a service set identifier corresponding to the hidden restricted wireless local area network.
2.	(Previously presented) The wireless mesh apparatus of claim 1, wherein the network configuration data further comprises network address translation (NAT) server presence data of the local area network, the NAT server presence data indicating a presence of a NAT server on the local area network.
3.	(Canceled)
4.	(Canceled)
5.	(Currently amended) The wireless mesh apparatus of claim 1, wherein the computer-readable instructions are further operative to cause the processor to: determine one or more changes in the network configuration data and mesh device presence data, and generate, and transmit, the network configuration information in response to the one or more changes.
6.	(Currently amended) The wireless mesh apparatus of claim 1, wherein the mesh configuration information is operative to cause the wireless mesh apparatus to operate as a Network Address Translation (NAT) server.
7.	(Currently amended) The wireless mesh apparatus of claim 1, wherein the mesh configuration information is operative to cause the wireless mesh apparatus to operate as a Dynamic Host Configuration Protocol (DHCP) server.
information is operative to cause the wireless mesh apparatus to operate as a gateway.
9.	(Currently amended) The wireless mesh apparatus of claim 1, wherein the mesh configuration information is operative to cause the wireless mesh apparatus to operate as an access point.
10.	(Currently amended) A wireless networking system, comprising:
a plurality of wireless mesh devices, comprising a first wireless mesh device operative to:
receive, from one or more other wireless mesh devices of the plurality of wireless mesh devices of a local area network, network configuration data including dynamic host configuration protocol (DHCP) server presence data of the local area network;
receive, from the one or more other wireless mesh devices, mesh device presence data, the mesh device presence data indicating a presence of the one or more other wireless mesh devices;
generate network configuration information based upon the DHCP server presence data and the mesh device presence data;
determine, over a wired network interface of the first wireless mesh device, a wide area network (WAN) connection;
establish a wireless connection to a hidden restricted wireless local area network implemented by one of the one or more other wireless mesh devices; and
connection; and
the remote network management server operative to:
receive the device identifier and the network configuration information from the first wireless mesh device;
link the first wireless mesh device to a set of wireless mesh devices comprising one or more of the one or more other wireless mesh devices in association with a user account by storing device identifiers associated with the set of wireless mesh devices; and
transmit mesh configuration information associated with the user account to the first wireless mesh device,
wherein at least a portion of the mesh configuration information is operative to cause the first wireless mesh device to jointly implement a single wireless mesh network including the set of wireless mesh devices[[.]]; and
wherein the one of the one or more other wireless mesh devices is operative to implement the hidden restricted wireless local area network without broadcasting a service set identifier corresponding to the hidden restricted wireless local area network.
11.	(Currently amended) The wireless networking system of claim 10, wherein the first wireless mesh device is further operative to determine one or more changes in the network configuration data and the mesh device presence data, and generate, and transmit, the network configuration information in response to the one or more changes.

13.	(Canceled) 
14.	(Currently amended) The wireless networking system of claim [[13]] 10, wherein the one of the one or more other wireless mesh devices is further operative to only allow connections on the hidden restricted wireless local area network to devices corresponding to a same router manufacturer as the one of the one or more other wireless mesh devices.
15.	(Currently amended) The wireless networking system of claim [[13]] 10, wherein the one of the one or more other wireless mesh devices is further operative to only allow connections on the hidden restricted wireless local area network to devices having one or more credentials or characteristics.
16.	(Previously presented) The wireless networking system of claim 10, wherein:
the one or more other wireless mesh devices each comprise a Bluetooth interface; and
wherein each of the one or more other wireless mesh devices is further operative to establish, over the Bluetooth interface, a connection to a first user electronic device executing a configuration application and receive configuration information from the first user electronic device.
17.	(Currently amended) The wireless networking system of claim 10, wherein the remote network management server is operative to compare wireless mesh registration network configuration data received from the one or more other wireless mesh devices.
18.	(Currently amended) The wireless networking system of claim 10, wherein the remote network management server is operative to:
compare wireless mesh registration data to the network configuration data received from the one or more other wireless mesh devices; and
transmit configuration data that includes references to one or more wireless mesh devices not identified in the network configuration data.
19.	(Previously presented) The wireless networking system of claim 10, wherein the remote network management server is further operative to interact with a plurality of linked wireless mesh devices to analyze network connection paths among the first wireless mesh device and the set of wireless mesh devices.
20.	(Currently amended) The wireless networking system of claim 10, wherein the mesh configuration information is operative to cause a selected one of the one or more other wireless mesh devices to operate as a Network Address Translation (NAT) server.
21.	(Currently amended) The wireless networking system of claim 10, wherein the mesh configuration information is operative to cause a selected one of the one or more other wireless mesh devices to operate as a Dynamic Host Configuration Protocol (DHCP) server.
22.	(Previously presented) The wireless networking system of claim 10, wherein the mesh configuration information is operative to cause a selected one of the one or more 
23.	(Currently amended) A wireless mesh apparatus, comprising
a processor;
one or more wireless local area network (WLAN) interfaces operably coupled to the processor;
a wired network interface operably coupled to the processor;
a memory operably coupled to the processor, the memory storing computer-readable instructions operative, when executed, to cause the processor to:
receive, from one or more wireless mesh devices of a local area network, network configuration data including dynamic host configuration protocol (DHCP) server presence data of a local area network
receive, from one or more wireless mesh devices of [[a]] the local area network, mesh router presence data, the mesh router presence data indicating a presence of the one or more wireless mesh devices;
generate network information based upon the DHCP server presence data and the mesh router presence data;
determine, over the wired network interface, a wide area network (WAN) connection;
establish, over the WAN connection, a wireless connection to a hidden restricted WLAN implemented by one of the one or more wireless mesh devices;
send the network information and a device identifier corresponding to the wireless mesh apparatus to a remote network management server over the WAN 
receive, from the remote network management server, mesh configuration information responsive to the remote network management server receiving the network information and the device identifier; and
configure one or more configuration settings based on the mesh configuration information, wherein at least a portion of the mesh configuration information is operable to cause the wireless mesh apparatus to operate in a wireless mesh network including at least one of the one or more wireless mesh devices[[.]], and 
wherein the one of the one or more wireless mesh devices is operative to implement the hidden restricted wireless local area network without broadcasting a service set identifier corresponding to the hidden restricted wireless local area network.
24.	(Previously presented) The wireless mesh apparatus of claim 23, wherein the wireless mesh apparatus is further operative to receive an indication of one or more changes in the mesh router presence data, and generate, and transmit, the network information in response to the one or more changes in the mesh router presence data.
Please cancel claims 3, 4, 12, 13, 25-27.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-11, 14-24 are allowable over the prior art of record: the closest prior art of record (Cardona et al. U.S. patent application publication 20060291485) does not teach or suggest in detail "receive, from one or more wireless mesh devices of a local area network, network configuration data including dynamic host configuration protocol (DHCP) server presence data of the local area network; receive, from the one or more wireless mesh devices, mesh router presence data, the mesh router presence data indicating a presence of the one or more wireless mesh devices; generate network configuration information based upon the DHCP server presence data and the mesh router presence data; determine, over the wired network interface, a wide area network (WAN) connection; establish a wireless connection to a hidden restricted wireless local area network implemented by one of the one or more wireless mesh devices; send the network configuration information and a device identifier corresponding to the wireless mesh apparatus to a remote network management server over the wireless connection, wherein the device identifier is associated with a user account that is associated with the one or more wireless mesh devices; receive mesh configuration information associated with the user account from a remote network management server over the wireless connection; and configure one or more configuration settings based on the mesh configuration information, wherein at least a portion of the mesh configuration information is operable to cause the wireless mesh apparatus to operate in a wireless mesh network including at least one of the one or more wireless mesh devices, wherein the one of the one or more wireless mesh devices is operative to implement the hidden 
Cardona teaches the method involves launching an application on a mobile device. A wireless mesh network is joined with the mobile device being a node in the wireless mesh network in response to launching the application. Mobile device that is active in the wireless mesh network is discovered using a discovery protocol. Profile information from the mobile device is received. Visual directory of participants associated with the mobile device being active in the wireless mesh network is displayed. A thumbnail image of one of the participants is selected from the visual directory. Whereas, stated above, Applicant's claimed invention states "receive, from one or more wireless mesh devices of a local area network, network configuration data including dynamic host configuration protocol (DHCP) server presence data of the local area network; receive, from the one or more wireless mesh devices, mesh router presence data, the mesh router presence data indicating a presence of the one or more wireless mesh devices; generate network configuration information based upon the DHCP server presence data and the mesh router presence data; determine, over the wired network interface, a wide area network (WAN) connection; establish a wireless connection to a hidden restricted wireless local area network implemented by one of the one or more wireless mesh devices; send the network configuration information and a device identifier corresponding to the wireless mesh apparatus to a remote network management server over the wireless connection, wherein the device identifier is associated with a user account that is associated with the one or more wireless mesh .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444